


109 HR 5572 IH: To provide for the liquidation or reliquidation of

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		109th CONGRESS
		2d Session
		H. R. 5572
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Mr. LoBiondo
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the liquidation or reliquidation of
		  certain entries relating to high-density laminate panels entered from 2000
		  through 2005.
	
	
		1.Entries of certain
			 high-density laminate panels entered from 2000 through 2005
			(a)In
			 GeneralNotwithstanding section 514 of the
			 Tariff Act of 1930 (19 U.S.C. 1514)
			 or any other provision of law, the Bureau of Customs and Border Protection
			 shall, not later than 90 days after the receipt of the request described in
			 subsection (b), liquidate or reliquidate the entries described in subsection
			 (d) at a rate of duty of 1.9 cents per kilogram plus 1.5 percent ad
			 valorem.
			(b)RequestLiquidation
			 or reliquidation may be made under subsection (a) with respect to an entry of
			 high-density, fiberboard-core laminate panels, described in subsection (d) only
			 if a request is filed with the Bureau of Customs and Border Protection not
			 later than 90 days after the date of the enactment of this Act.
			(c)Refund of
			 Amounts OwedAny amounts owed by the United States pursuant to
			 the liquidation or reliquidation of an entry described in subsection (d)
			 (including interest from the date of entry) shall be refunded not later than 90
			 days after the date of such liquidation or reliquidation.
			(d)Affected
			 EntriesThe entries referred to in subsection (a) are as
			 follows:
				
					 
					
						
							  Entry
					 numberDate of entry
							
							D82–0230174 01/31/03
							
							D82–222429 10/11/02
							
							D82–0221544 07/05/02
							
							D82–0221588 07/11/02
							
							D82–0221753 07/25/02
							
							D82–0221848 08/02/02
							
							D82–0221656 07/16/02
							
							D82–2041813 11/10/04
							
							D82–2041792 11/03/04
							
							D82–0222830 11/21/02
							
							D82–0222980 12/19/02
							
							D82–0230255 02/05/03
							
							D82–0223115 12/25/02
							
							D8202106927 04/30/01
							
							D8202209838 04/29/02
							
							D8202206511 03/25/02
							
							D8202126289 12/19/01
							
							D8202201546 01/29/02
							
							D8202200134 01/09/02
							
							D8202200142 01/09/02
							
							D8202030580 12/12/00
							
							D8202121702 10/22/01
							
							D8202122494 10/29/01
							
							D8202123898 11/12/01
							
							D8202114715 07/23/01
							
							D8202115746 08/14/01
							
							D8202115001 07/30/01
							
							D8202117130 08/27/01
							
							D8202117122 09/05/01
							
							D8202118161 09/05/01
							
							D8202117585 09/12/01
							
							D8202121215 10/11/01
							
							D8202031745 12/28/00
							
							D8202030077 12/18/00
							
							D8202029764 12/11/00
							
							D820210014 01/10/01
							
							D8202200820 01/07/02
							
							D8202100219 01/04/01
							
							D8202032255 12/27/00
							
							D8202205414 03/06/02
							
							D8202205463 03/13/02
							
							D8202207345 04/08/02
							
							D8202105333 04/04/01
							
							D8202124821 11/21/01
							
							D8202121223 10/17/01
							
							D8202127410 12/27/01
							
							D8202201553 01/31/02
							
							D8202126313 12/14/01
							
							D8202211560 05/20/02
							
							D8202212584 06/03/02
							
							D8202214267 06/17/02
							
							D820221207 05/27/02
							
							D8220432883 03/29/05
							
							D8220421944 12/07/04
							
							D8220434426 04/12/05
							
							D8220424153 12/27/04
							
							D8220424161 12/27/04
							
							D8220402456 06/09/04
							
							D8220405277 07/03/04
							
							D8220406002 07/13/04
							
							D8220407661 07/27/04
							
							D8220408909 08/10/04
							
							D8220410020 08/18/04
							
							D8220410046 08/18/04
							
							D8220410400 08/27/04
							
							D8220412109 09/07/04
							
							D8220412174 09/15/04
							
							D8220412943 09/19/04
							
							D8220412372 09/19/04
							
							D8220415474 10/15/04
							
							D8220416324 10/16/04
							
							D8220418478 11/15/04
							
							D8220419526 11/23/04
							
							D8220420557 12/04/04
							
							D8220420524 12/04/04
							
							D8220423486 12/26/04
							
							D8220423502 12/28/04
							
							D8220424724 01/04/05
							
							D8220425143 01/14/05
							
							D8220425705 01/27/05
							
							D8220427255 02/01/05
							
							D8220428600 02/18/05
							
							D8220428550 02/21/05
							
							D8220430606 03/05/05
							
							D8220432214 03/14/05
							
							D8220432842 03/22/05
							
							D8220404301 06/06/05
							
							D8220505761 06/17/05
							
							D8220517337 09/28/05
							
							D8220523640 11/28/05
							
							D8220527765 12/23/05
							
						
					
				
			
